Citation Nr: 1800179	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1. Entitlement to an initial rating in excess of 70 percent for depressive disorder, not otherwise specified.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Gideon J. Miller, Attorney


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1978 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This matter was previously before the Board in September 2015 and remanded for an additional medical examination and opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that an additional opinion is required before these matters can be finally adjudicated.  Since the last VA examination in January 2016, additional psychological evaluations and opinions from outside of the VA system have been submitted by the Veteran and her attorney.  Importantly, these records indicate that the Veteran has been diagnosed with additional psychiatric disabilities beyond a depressive disorder, including posttraumatic stress disorder (PTSD) and generalized anxiety disorder (GAD).  While the Veteran's private mental health providers have provided opinions as to whether her total mental health picture renders her completely disabled, these opinions do not distinguish adequately between those symptoms that are attributable to her service-connected disability (depressive disorder) and her nonservice-connected disabilities (PTSD and GAD) or address whether making such a distinction is possible.  Consequently, an addendum opinion is required to address this new information about the Veteran's diagnoses.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The only condition that the Veteran is currently service-connected for is the depressive disorder.  Moreover, the Veteran has expressly argued that her unemployability is due to her service-connected depression.  Consequently, the claim for TDIU cannot be resolved without first reaching a determination as to the appropriate evaluation for the Veteran's depressive disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already associated with the claims file that are relevant to the claim on appeal.

2. After the above records development is completed, arrange for an addendum opinion from an appropriate examiner regarding the severity of the Veteran's service-connected depressive disorder.  The examiner should review the Veteran's electronic claims file, to include this remand and the additional evidence of the Veteran's psychiatric diagnoses and care added to the record since the last examination in January 2016.  The examiner should provide an opinion as to whether it is possible to distinguish between those symptoms that are attributable to the Veteran's service-connected depressive disorder and the symptoms attributable to the Veteran's nonservice-connected PTSD and GAD disorders.  If such distinctions can be made, the examiner should provide a complete rationale as to why those distinctions are made and discuss the effects, if any, on the Veteran's occupational and social impairment.

If it is the opinion of the examiner that any opinion requested or description of the current severity of the Veteran's condition cannot be given without an additional examination, the Veteran should be scheduled for an appropriate examination.

The examiner should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and her attorney with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




